EXHIBIT
E-1

Case 2:18-cv-01996-JPS Filed 09/16/19 Page 1of3 Document 65-1
3 ANY OPEN HAT LOST

6

“oS
LO Yat

NOURISH AS NATURE INTENDED

aT | cas SL MILAN
Ha Mag BOTANICALS EAL Pe ALLS)

NEW ENGLAND'S VAST ATLANTIC WATERS ~ OUR SOURCE OF INSPIRATION AND FRESH REGIONAL FISH SLU SL

 

 

NTH eee
oe D

COHN a aS Eee O Tah ETS ahs

 

Case 2:18-cv-01996-JPS Filed 09/16/19 Page 2 of 3 Document 65-1
2015-2016

MTA
veer Ta ake
Get S ieee Dae

 

ion ii 7\
Ui VU

WMEREO REE WiFi F EWEe

MODERN DOGS ARE BUILT JUST LIKE THEIR ANCESTORS,
POSSESSING A BIOLOGICAL NEED FOR A DIET THAT'S
RICH AND VARIED IN NOURISHING ANIMAL PROTEIN.

That's why we loaded ORIJEN SIX FISH with unmatched
inclusions of wild-caught fish — whisked to our kitchens
from cold New England waters FRESH or RAW, in richly
nourishing WholePrey™ ratios.

Biologically Appropriate™ ORIJEN keeps your dog happy
and strong. Read our ingredients and you'll be happy too!
INGREDIENTS
Whole atlantic herring, yellowtail flounder, whole atlantic
mackerel, whole acadian redfish, atlantic monkfish,
alaskan cod, dehydrated yellowtail flounder, dehydrated
! aig | : anchovy, dehydrated atlantic herring, dehydrated atlantic
TIAA aU a G7 s ‘ ‘ 3 mackerel, dehydrated sardine, dehydrated atlantic salmon,
FROM PEOPLE WE KNOW AND TRUST t f aa f sunflower oil, whole green peas, whole navy beans, red
% * lentils, herring oil. pinto beans, chickpeas, green lentils,
alfalfa, natural fish flavor, safflower oil, dried kelp,
freeze-dried cod liver, whole pumpkin, whole butternut
squash, kale, spinach, mustard greens, collard greens,
turnip greens, whole carrots, apples, pears, pumpkin seeds,
sunflower seeds, zinc proteinate, mixed tocopherols
(preservative), chicory root, turmeric, sarsaparilla root.
althea root, rosehips, juniper berries, dried lactobacillus
acidophilus fermentation product, dried bifidobacterium
animalis fermentation product, dried lactobacillus
casei fermentation product.

 

 

GUARANTEED ANALYSIS
Crude protein (min.) 38%
WILD-CAUGHT NEW ENGLAND FISH. DELIVERED FRESH OR RAW DAILY. Crude fat (min.) 18%
Crude fiber (max.) 4h
Moisture (max.) 12%
Calcium (min.) 1%
Phosphorus (min.) 0.9%
Omega-é fatty acids* (min.) 2.3%
Omega-3 fatty acids* (min.) 2%
DHA* (docosahexaenoic acid) (min.) 0.6%
2 ee : } . EPA’ (eicosapentaenoic acid) (min.) 0.6%
ee \ —_— —~ eee ree Se Glucosamine’ (min.) 800 mg/kg
a : ‘ a : aa _ ; a 2 Chondroitin sulfate* (min.) 600 mg/kg

*not recognized as an essential nutrient by the AAFCO
Dog Food Nutrient Profiles

CALORIE CON T
Calorie content (calculated): ME 3940 kcal/kg, 449 kcal per 80z. cup.

Calories distributed to support peak conditioning with 39% from

Mae WAND protein, 20% from vegetables and fruits, and 41% from fat.

 

ORIJEN SIX FISH DOG FOOD IS FORMULATED TO MEET THE
NUTRITIONAL LEVELS ESTABLISHED BY THE AAFCO DOG
| FOOD NUTRIENT PROFILES FOR ALL LIFE STAGES.

Champion Petfoods' ORIJEN SIX FISH FOR DOGS

Workd's Best Pettood
MADE BY CHAMPION PETFOODS USA INC. TBLB | 5.9K6

12871 BOWLING GREEN ROAD |

AUBURN, KENTUCKY 42206 it H

DOGSTAR } Kh |
(NA

KITCHENS

CHAMPIONPETFOODS.COM
EU REG,
CUSTOMER CARE [USA] ORIJEN.CA 9p 001
TOLL FREE 1.877.939.0006

| AMG FOLLOW US ONLINE i =e, q®
| ik oe

 

 
